Case 1:16-cv-02379-DLC Document 337-1 Filed 10/24/18 Page 1 of 7




                        Exhibit 1
    (to October 2018 Certification of Jonathan R. Miller, Esq.)
FILED: NEW YORK COUNTY CLERK 02/15/2013                                       INDEX NO. 151448/2013
NYSCEF DOC. NO. 1Case   1:16-cv-02379-DLC Document 337-1 Filed 10/24/18 RECEIVED
                                                                        Page 2 ofNYSCEF:
                                                                                  7      02/15/2013
Case 1:16-cv-02379-DLC Document 337-1 Filed 10/24/18 Page 3 of 7
Case 1:16-cv-02379-DLC Document 337-1 Filed 10/24/18 Page 4 of 7
Case 1:16-cv-02379-DLC Document 337-1 Filed 10/24/18 Page 5 of 7
Case 1:16-cv-02379-DLC Document 337-1 Filed 10/24/18 Page 6 of 7
Case 1:16-cv-02379-DLC Document 337-1 Filed 10/24/18 Page 7 of 7
